DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed 28 May 2021 (hereafter the “5/28 Reply”) has been entered, and Claims 2, 4-11, 13, 16, 21, 25, 27-31, 37 and 38 remain pending, with Claims 28, 37 and 38 withdrawn from consideration as directed to non-elected inventions for reasons of record.  

Bona Fide Amendment
The 5/28 Reply includes Applicant’s response to the nonstatutory double patenting rejection of record as follows:

    PNG
    media_image1.png
    36
    445
    media_image1.png
    Greyscale

This request is not the filing of a terminal disclaimer, or filing of a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, as the required response in accordance with MPEP 804 I.B.1.  
Applicant’s request is expressly contrary to MPEP 804 I.B.1. (see also MPEP 714.03 and 37 C.F.R. 1.135(c)).  See 37 CFR 1.111.  

Specification
The following has been previously noted.
The use of the term SPRI (twice at each of pg 12, ¶0040; pg 16, ¶0053; pg 19, ¶0059; and pg 22, ¶0067) which is a trade name or mark used in commerce, has been noted in this application.  They should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The following is provided as evidence of a relevant trademark registration:

    PNG
    media_image2.png
    594
    492
    media_image2.png
    Greyscale
.
Response to Applicant Arguments
In the 5/28 Reply, Applicant states “Regarding ‘SPRI’, Applicant notes that this is an acronym and not a trademark or trade name” (see pg 17 of the Reply).  This is not persuasive because as indicated above, SPRI is a registered trademark owned by Agencourt Bioscience Corporation.  
It is further noted that to the extent that the instances of “SPRI” in the specification are meant only as an abbreviation of “solid phase reversible immobilization”, deletion of the 

Claim Objections - Withdrawn
In light of amendment to Claim 2, the previous objection thereto because of two subparts “(iii)” in part (b) of the claim has been withdrawn.  

Claim Interpretation
Amended Claims 2, 4-11, 13, 16, 21, 25, 27 and 29-31 are not limited to embodiments with increased “size differential ratio[s]” for “improved discrimination” in comparison to a “conventional library preparation procedure” as described on pages 19-20, ¶¶0060-0061 of the instant specification.  More specifically, that description concerns part (b), subparts (i) through (iv), of Claim 2, especially with respect to considerations related to the “enriching” of subpart (iv).  Despite the above, part (b) contains no specifics regarding the size of the adapters used, and so the claims encompass embodiments other than (i.e. in addition to) those providing “improved discrimination” in relation to “enriching” in subpart (iv).  

Further to the above interpretation, “enriching the amplified adapter-fragment constructs” in amended Claim 2, part (b), subpart (iv), is interpreted as not encompassing removal of adapter dimers relative to “the amplified adapter-fragment constructs” in light of the definition of “enrich” on page 10 of the instant specification.  That definition as applied to based upon size/length, adapter dimers that are “less than 150 bp in length” (and present in the mixture for “enriching”) would not be removed relative to “the amplified adapter-fragment constructs”.  
In summary, the act of “enriching” in Claim 2 is interpreted as encompassing selection based upon size (of “less than 150 bp in length”), without requiring enrichment relative to adapter dimers unless the dimers are 150 bp or more in length.  
Response to Applicant Arguments
In the 5/28 Reply, Applicant responds to the above explanations with multiple statements that appear to be based upon misunderstandings.  For example, and with respect to the first explanation regarding amended Claim 2, Applicant asserts the following on page 18 of the Reply: 

    PNG
    media_image3.png
    108
    475
    media_image3.png
    Greyscale

This is not persuasive because 1) the explanation is of how the claims would not
Regarding the second explanation above regarding amended Claim 2, Applicant asserts  that the “interpretation is clearly inconsistent with the subject disclosure” followed by a review of ¶0033 of the instant specification (see pg 19, first full ¶ of the Reply).  This is not persuasive because it ignores the plain wording in Claim 2, part (b)(iv), which states 
“enriching the amplified adapter-fragment constructs for adapter-fragment constructs derived from dsDNA fragments less than 150 bp in length to generate an enriched sample comprising enriched adapter-fragment constructs” (emphasis added), 
which is plainly directed to “enriching” based upon size of “less than 150 bp in length”.  While Applicant is correct that the details of a process for that “enriching” are not limitations of Claim 2, the size requirement is a clear limitation.  And the above explanation did not and does not limit the application of the size requirement to some polynucleotides and not to others.  
Instead, the explanation makes clear that the limitation based on size would apply to adapter dimers, and so “adapter dimers that are “less than 150 bp in length” (and present in the mixture for “enriching”) would not be removed relative to “the amplified adapter-fragment constructs”.  This is apparently recognized by Applicant as indicated by the statement that “’enriching’ as used in claim 2 encompasses selection based upon size without requiring enrichment relative to adapter dimers appears to be accurate” (emphasis in the original; see pg 19, 2nd full ¶).  As such, Applicant’s assertion that “[t]here is no requirement that ‘enriching’ not be done relative to adapter dimers” (emphasis in original) is not understood and appears contrary to both the above explanation and Applicant’s understanding. 
In light of the foregoing, the above claim interpretations are maintained.  

Claim Rejections - 35 USC § 112 – Withdrawn and Maintained and New
In light of amendments to the Claims, the previous rejection of Claims 2, 4-11, 13, 16, 21, 25, 27 and 29-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, regarding the term “about” has been withdrawn.
In light of Applicant’s arguments, the previous rejection of Claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, regarding completeness has been withdrawn.
In light of amendments to the Claim, the previous rejection of Claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, regarding lack of antecedent basis has been withdrawn.
In light of amendments to the Claim, the previous rejection of Claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, regarding step (b)(iv), previously step ((b) second subpart (iii), has been withdrawn.  But see new rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, below.
In light of amendments to the Claim, the previous rejection of Claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  But see new rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, below.
In light of amendments to Claim 11, the previous rejection of Claims 13 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 7 recites as follows:
The method according to claim 2, wherein 
the adapter-fragment constructs derived from dsDNA fragments less than 150 bp in length comprise 
more than 25% of the dsDNA fragments in the test sample, 
prior to the first nucleic acid extension reaction” (emphasis added)
As an initial matter, and with reference to Claim 2, the term “adapter-fragment constructs derived from dsDNA fragments less than 150 bp in length” appears to find basis as being either the product of “extending the first set of primers in a first nucleic acid extension reaction using a polymerase to generate a plurality of amplified adapter-fragment constructs” in step (b)(iii) of Claim 2 or the product of “enriching the amplified adapter-fragment constructs for adapter-fragment constructs derived from dsDNA fragments less than 150 bp in length to generate an enriched sample comprising enriched adapter-fragment constructs” in step (b)(iv) after “extending the first set of primers in a first nucleic acid extension reaction using a polymerase to generate a plurality of amplified adapter-fragment constructs” in step (b)(iii) of Claim 2.  
These two possible bases for the term are inconsistent with Claim 7’s requirement of “more than 25% of the dsDNA fragments in the test sample, prior to the first nucleic acid extension reaction” (emphasis added) because that “first nucleic acid extension reaction” is the one in step (b)(iii) as quoted above.  
Thus Claim 7 requires “the adapter-fragment constructs derived from dsDNA fragments less than 150 bp in length” to be “more than 25% of the dsDNA fragments in the test sample” before the adapter-fragment constructs have been produced by the “first nucleic acid extension reaction”.  
In light of the inconsistency between Claims 7 and Claim 2, the skilled artisan would not understand what steps, or arrangement of steps, are encompassed by Claim 7 such that the amount of “adapter-fragment constructs” exist as a portion of “dsDNA fragments in the test sample” before the “adapter-fragment constructs” have been produced.  
This ambiguity renders Claim 7 indefinite.  
And while the interests of advancing prosecution encourage reasonably construing the claims in a manner most likely to be that intended by Applicant, the ambiguities in Claim 7 explained above leave no reasonable interpretation of the intended subject matter without engaging in speculation.  Therefore, the claim has not been further treated on the merits. 
Additionally in the interest of advancing prosecution, it is noted that a review of the instant specification finds that each instance of “more than 25%” in relation to “adapter-fragment constructs” is in the context of “after enrichment” (see ¶¶0006-0008, 0053, 0059 and 0067, last sentence in each).  Thus it appears that adequate support for Claim 7 may be limited to after enrichment rather than “prior to the first nucleic acid extension reaction” as recited in the claim.  
Response to Applicant Arguments
In the 5/28 Reply, Applicant states as follows:

    PNG
    media_image4.png
    56
    447
    media_image4.png
    Greyscale

Applicant’s statement appears to be consistent with the above basis of rejection, and so it alone is an inadequate basis for traversal.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection that has not been previously presented and is necessitated by amendment.
Amended Claim 11 recites “wherein the dsDNA fragments in the test sample or the adapter-fragment constructs derived from the dsDNA fragments in the test sample” (emphasis added; see lines 1-3), where the conjunction “or” would be understood as including ‘in the alternative’ as the meaning.  Thus Claim 11 encompasses embodiments wherein only one, but not the other, of “the dsDNA fragments in the test sample” and “the adapter-fragment constructs” as being “enriched” in lines 3-4 of the claim.
A review of the instant application as filed found no description of separating “the dsDNA fragments in the test sample” apart from “the adapter-fragment constructs” for enrichment as encompassed by Claim 11.  And there is no description of separating “the adapter-fragment constructs” apart from “the dsDNA fragments in the test sample” apart from for enrichment as encompassed by Claim 11.  
Additionally, it is noted that a skilled artisan would understand that without separation of the two types of DNAs before enriching as recited in Claim 11, the use of “gel electrophoresis 
Thus, the instant application as filed provides no literal or descriptive support for a method comprising enrichment of “the dsDNA fragments in the test sample or the adapter-fragment constructs derived from the dsDNA fragments in the test sample” (emphasis added) as encompassed by Claim 11.
In the interest of advancing prosecution, and without obviating the need to address the instant rejection, Claim 11 has been interpreted as reciting 
--The method according to claim 2, wherein the dsDNA fragments in the test sample [or] and the adapter-fragment constructs derived from the dsDNA fragments in the test sample are enriched for dsDNA fragments or adapter-fragment constructs less than 150 bp in length using gel electrophoresis or size selection beads--,  
based on the interpretation of the conjunction “or” as meaning “and”.  

Claim Rejections - 35 USC § 103 – Withdrawn and Maintained
In light of Applicant’s arguments, the previous rejection of Claim 13 under 35 U.S.C. 103 as being unpatentable over Osteras et al. and Patel as applied to Claims 2, 4-6, 10, 11, 13, 21, and 25 above and further in view of Mouliere et al. (as previously cited:  “High Fragmentation Characterizes Tumour-Derived Circulating DNA.” PLoS ONE
It is noted that the same rejection as applied to Claim 16 has been maintained (see below).   

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 2, 4-6, 10, 11, 13, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Osteras et al. (US 2015/0275290 A1; as previously cited) in view of Patel (US 2015/0087535 A1; as previously cited).  
This rejection has been previously presented.
As an initial matter, both cited documents are directed to the tagging, amplification, and sequencing of nucleic acids from plasma as a common field of endeavor.  
Additionally, and further to the interpretation of Claim 2 explained in the above Claims Interpretation section, Claim 2 is treated as comprising seven (7) steps as follows:  step (a) of “obtaining”; step (b)(i) of “ligating”; step (b)(ii) of “adding”; step (b)(iii) of “hybridizing” and “extending”; step (b)(iv) of “enriching”; step (b)(v) of “adding”; and step (b)(vi) of “hybridizing” and “extending”.  Moreover, it is noted that the “hybridizing” and “extending” in each of step (b)(iii), and of step (b)(vi) are interpreted as encompassing PCR based amplification such that the scope of the two steps includes a first and second PCR reaction meeting all the limitations of each respective step.  
Regarding Claims 2, 5, 10, 11, 21, and 25, Osteras et al. teach a method of preparing a sequencing dsDNA library from circulating free DNA comprising fetal DNA by 
“a) extracting cell-free DNA from a set of biological samples obtained from euploid pregnant women carrying a euploid fetus, and optionally also obtained from euploid pregnant step (a) in Claim 2 and to Claims 5 and 10;
“b) subjecting the samples of extracted cell-free DNA to a step of size selection, particularly to remove cell-free DNA molecules having a size greater than 200 bp” (see e.g. ¶0035), which corresponds to step (b) of Claim 2 and to Claim 11;
“c) processing the size-selected extracted DNA samples obtained in step (b) for the preparation of a sequencing library, for example by end repair of the DNA molecules and ligation of sequencing adaptors, optionally followed by amplification of the adaptor-ligated fragments” (see e.g. ¶0036), which corresponds to step (b)(i) through (b)(iii), of Claim 2; 
“d) performing a massively parallel sequencing of DNA of each size-selected sample obtained in (c)” (see e.g. ¶0037), which corresponds to Claim 21; 
“mapping the sequences obtained in step (d) to the human genome for each sample” (see e.g. ¶¶0038-0040), which corresponds to Claim 25.  
Regarding Claims 6 and 10, Osteras et al. further teach use of plasma samples (see e.g. ¶0112 and Figure 1; ¶0174; ¶0181; ¶0193; ¶0221; Example 1, ¶¶0298-0309; and Example 3, ¶0326).  
Also regarding Claims 2 and 11, Osteras et al. teach “removal of cell-free DNA molecules having a size of more than 200 bp can be carried out by any technique known in the art. The use of magnetic beads is particularly preferred, for example AMPure XP® beads” (see ¶0211) and Example 3 teaches “Size-Selection of Cell-Free DNA” (see ¶¶0325-0333).  Additionally, they teach details regarding their “amplification” (see e.g. ¶0207) preceded by the ligating of 
Further regarding Claim 2, and Claim 13, Osteras et al. teach an alternative embodiment including selecting samples “based on the size distribution of the DNA molecules within said samples” (see e.g. ¶0145 within ¶¶0041-0051) and that “the DNA molecules in plasma maternal samples presents a smaller sized shoulder at about 133 to 143 bp (FIG. 1, right panel). This shoulder likely reflects fetal DNA, and can be used as an additional or alternative quality control criterion for selecting samples having an enriched fetal DNA fraction. Accordingly, step (iii) may also comprise selecting samples whose DNA size distribution reveals a peak [ ] between 133 and 143 bp” (see e.g. ¶0221).  Moreover, Example 3 teaches “Size-Selection of Cell-Free DNA” (see ¶¶0325-0333).  
Osteras et al. do not teach step (b)(iv) of “enriching”; step (b)(v) of “adding”; and step (b)(vi) of “hybridizing” and “extending” in Claim 2.  They also do not teach the primer lengths of less than 50 nucleotides in part (b)(ii) and greater than 50 nucleotides in part (b)(v) of Claim 2.
Patel teaches tagging DNA extracted from plasma via a “Round 1 PCR” and a “Round 2 PCR” followed by subsequent sequencing (see e.g. Figure 1; and pgs 36-39, Example 3).  A review of Figure 1 shows that at least the first two representations of template DNAs (above each of the first two large downward arrows) correspond to the adapter-fragment constructs of instant Claim 2 as well as the adapter ligated DNAs of Osteras et al.  This correspondence includes the “Mutation-prone regions” of the first template DNA (in Figure 1) being equivalent in instant Claims 2 and 5) while the two ends have “specific” sequences for hybridization to primers, which correspond to adaptor sequences ligated as taught by Osteras et al. (and as present in instant Claim 2).  Based on the above, the “Round 1 PCR” in Figure 1 corresponds to steps (b)(ii) and (b)(iii) of “adding” and “hybridizing” and “extending” in Claim 2; and the “Round 2 PCR” corresponds to step (b)(v) of “adding” and step (b)(vi) of “hybridizing” and “extending” in Claim 2.  
Furthermore, Patel teach the use of “[p]rimers used in first and second rounds of PCR ranging from 23 to 29 nucleotides for Round 1 and from 33 to 34 nucleotides for Round 2 (see pgs 12-13, Table 1).  They further teach oligonucleotides for adding barcode sequences to their primers with multiple barcodes of 20 nucleotides (see pgs 13-14, Table 2).  Therefore, the addition of a single barcode sequence to a Round 2 primer would result in a length greater than 50 nucleotides, with even longer lengths possible with multiple barcodes.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Osteras et al. to include a second (PCR) amplification step as taught by Patel with the reasonable expectation of successfully improving the method by including the ability to introduce primer (or adaptor) sequences as desired without surprising or unexpected results.  It would be further obvious to include lengths similar to those of 23-29 nucleotides for the first amplification reaction (in a manner like that of Patel) and a length over 50 nucleotides to include at least one barcode (in a manner like that of Patel) without surprising or unexpected results.  
In the interest of clarity, the resulting obvious method would include the obtaining of dsDNA fragments with size selection of 200 and below followed by ligating of adapters and amplification, which correspond to Claim 2 (parts (a) through (b)(iii)) and Claim 5, with a selection for “a peak [ ] between 133 and 143 bp”, which corresponds to Claim 2 part (b)(iv), all as taught by Osteras et al. and the “Round 2 PCR” of Patel.  
An additional rationale for the modification is provided by the skilled person’s recognition of the change as simple combining of prior art elements from compatible methods (i.e. of Osteras et al. and of Patel.) to yield predictable results.  With respect to primer lengths, additional motivation for the modification is provided by the skilled person’s recognition of the change as simple substitution of one known element (i.e. primer length) for another to obtain predictable results; and as choosing from a finite number of practical primer lengths as identified, predictable solutions, with a reasonable expectation of success.  
Furthermore, and regarding Claim 4, Osteras et al. do not teach starting with ssRNA from a test sample and converting it to dsDNA fragments with reverse transcriptase and DNA polymerase activities as presented in Claim 4.  
Patel teaches RNA as their starting “template nucleic acids” (see e.g. pg 1, ¶0005; and pg 3, ¶0026) as well as the use of reverse transcriptase to generate “double-stranded” cDNA (see e.g. pg 4, ¶¶0029-0034 and 0037, esp. ¶0030).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify (in addition to the changes described above) the method of Osteras et al. to start with ds copies of cDNA reverse transcribed from RNA as taught by Patel with the .  

Claims 8, 9, 27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Osteras et al. and Patel as applied to Claims 2, 4-6, 10, 11, 13, 21, and 25 above and further in view of Mortimer et al. (US 2019/0085406 A1; as previously cited) and Mouliere et al. (as previously cited:  Molecular Oncology, Volume 8, Issue 5, July 2014, pages 927-941; cited in IDS filed 2/22/2019; hereafter Mouliere 2014).  
This rejection has been previously presented.
As an initial matter, all four cited documents are directed to the tagging, amplification, and sequencing of nucleic acids from plasma as a common field of endeavor, while Osteras et al., Mortimer et al. and Mouliere 2014 are all directed to the tagging, amplification, and sequencing of cell-free nucleic acids (cfDNAs) from plasma as a common field of endeavor.  
The teachings of Osteras et al. and Patel have been described above. 
They do not teach cfDNA samples from a patient suspected of having cancer or from cancer cells (as presented in Claims 8 and 9) or using sequence reads from amplified cfDNAs for 
Mortimer et al. teach using samples of cfDNA from a subject that does not detectably exhibit a cancer, capturing cfDNAs therefrom, and using sequencing data from the cfDNAs to detect the presence of a tumor marker, including a marker of colorectal cancer (see e.g. ¶¶0005-0007), which correspond to Claims 8, 9, and 27.  They further teach classifying type of cancer, including “colorectal cancer” (see ¶0236), which corresponds to Claims 27 and 29, including colorectal adenocarcinoma (see ¶0084 and Figure 12; and ¶0292).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method in light of Osteras et al. and Patel to start with cfDNAs from suspected cancer patients as taught by Mortimer et al. with the reasonable expectation of successfully expanding the method to include uses in cancer classification of at least colorectal adenocarcinoma without surprising or unexpected results.  Additional expectation of success is provided by Mouliere 2014, who teach “more than 80% of ccfDNA fragments in CRC plasma are below 145 bp).  
Additional rationales for the modification are provided by the skilled person’s recognition of the change as simple combining of prior art elements of compatible methods (i.e. of Osteras et al., Patel, and Mortimer et al.) to yield predictable results; and as simple substitution of one known element (cfDNAs of Mortimer et al.) for another (cfDNA of Osteras et al.) to obtain predictable results.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Osteras et al. and Patel as applied to Claims 2, 4-6, 10, 11, 13, 21, and 25 above and further in view of Mouliere et al. (as previously cited:  “High Fragmentation Characterizes Tumour-Derived Circulating DNA.” PLoS ONE 6(9): e23418; pages 1-10; doi:10.1371/journal.pone.0023418; hereafter Mouliere 2011).   
This rejection has been previously presented with respect to Claims 13 and 16.
As an initial matter, all three cited documents are directed to the tagging, amplification, and sequencing of nucleic acids from plasma as a common field of endeavor, while Osteras et al. and Mouliere 2011 are all directed to the tagging, amplification, and sequencing of cell-free (or circulating) nucleic acids (cfDNAs) from plasma as a common field of endeavor.  
The teachings of Osteras et al. and Patel have been described above.  The teachings of Osteras et al. regarding selecting samples “based on the size distribution of the DNA molecules within said samples” and “selecting samples whose DNA size distribution reveals a peak [ ] between 133 and 143 bp” are reiterated.  
Osteras et al. and Patel do not teach dsDNA fragments “having a length that ranges from 60 bp to 140 bp” as encompassed by Claims 13 and 16.  
Mouliere 2011 teach that tumor-derived circulating DNA (ctDNA) can be extracted from plasma and analyzed by Q-PCR and that the ctDNA size range of 60-100 bp corresponds to more than 3/4 of the amount that is 60 to 150 bp in size (see pg 5, Figure 3 (D), left half).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method in light of Osteras et al. and Patel to start with ctDNAs 
Additional rationales for the modification is provided by the skilled person’s recognition of the change as simple combining of prior art elements of compatible methods (i.e. of Osteras et al., Patel, and Mouliere 2011) to yield predictable results; and as simple substitution of one known element (size range lower limit of Mortimer et al.) for another (no lower size limit of Osteras et al.) to obtain predictable results.  
Response to Applicant Arguments
Applicant’s arguments In the 5/28 Reply (see pgs 22-25) have been fully considered with the totality of the record and are not found to be persuasive.
Regarding the first prior art rejection above, Applicant first argues the following on page 23:

    PNG
    media_image5.png
    173
    447
    media_image5.png
    Greyscale

The argument that “neither Osteras nor Patel teaches or suggest that shorter dsDNA fragments can be selectively enriched from a test sample” is not persuasive because as explained in the statement of rejection above, the method rendered obvious by the combination of Osteras et al. and Patel would include the obtaining of dsDNA fragments with size selection of 200 and below followed by ligating of adapters and amplification, which correspond to Claim 2 (parts (a) through (b)(iii)) and Claim 5, with a selection for “a peak [ ] between 133 and 143 bp”, which corresponds to Claim 2 part (b)(iv), is enrichment of shorter dsDNAs from a test sample as taught by Osteras et al. and the “Round 2 PCR” of Patel.  
Additionally, it is noted that Osteras et al. expressly teach enrichment in the following, which is included in the above statement of rejection:
“the DNA molecules in plasma maternal samples presents a smaller sized shoulder at about 133 to 143 bp (FIG. 1, right panel). This shoulder likely reflects fetal DNA, and can be used as an additional or alternative quality control criterion for selecting samples having an enriched fetal DNA fraction. Accordingly, step (iii) may also comprise selecting samples whose DNA size distribution reveals a peak [ ] between 133 and 143 bp” (emphasis added; see e.g. ¶0221).
As for the argument that the claimed method “provides a benefit [in the form of a 6-fold less sequencing throughput] when preparing a dsDNA sequencing library”, and in the event that it is based on an allegation of unexpected results, the Examiner notes that the alleged benefit is not commensurate with the scope of the claims.  More specifically, and with respect to Figure 1, ¶0037 states that “if 90% of informative nucleic acid fragments are shorter than 140 bp in 
Similarly, ¶0037 states that “where short nucleic acids are informative (fragments less than 140 bp in length), enriching a sequencing library for nucleic acid fragments under 140 bp in length allows for the same sensitivity to be achieved with 6-fold less sequencing throughput” (emphasis added).  But the instantly rejected claims are not limited to methods where “short nucleic acids are informative (fragments less than 140 bp in length)” are used.   Moreover, and in embodiments of the method where “short nucleic acids are informative (fragments less than 140 bp in length) are used, the alleged benefit appears to be a necessary outcome rather than an unexpected result.  .
Applicant next argues as follows on pages 23-24, bridging ¶:

    PNG
    media_image6.png
    95
    445
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    53
    442
    media_image7.png
    Greyscale

The argument that “Patel makes no mention of enriching for shorter dsDNA fragments” has been addressed above and found to not be persuasive.  And the argument that Patel teaches attachment of barcode sequences and lineage tags has no effect on the obviousness of combining those teachings with those of Osteras et al. as presented in the statement of rejection.  Moreover, the instantly rejected claims include use of “comprising” as the transition phrase and so do not exclude the addition of barcode sequences and lineage tags.  
Regarding the argument that “there is simply no guidance or motivation in the cited art that would lead [ ] to implementing all of the steps of claim 2, specifically step (b)(iv)”, this argument is not persuasive because it appears to restate the argument that “neither Osteras nor Patel teaches or suggest that shorter dsDNA fragments can be selectively enriched from a test sample” as addressed above.  This is the necessary conclusion because step (b)(iv) is the “enriching” step that is at issue.  Moreover, and contrary to Applicant’s assertion, Osteras et al. teach “selecting samples whose DNA size distribution reveals a peak [ ] between 133 and 143 bp” as explained above.  
Regarding the second prior art rejection above, Applicant first argues that Osteras et al. and Patel “fail to teach or suggest selectively enriching a dsDNA sequencing library for fragments less than 150 bp using a second set of primers” (see pg 24, 3rd full ¶ of the 5/28 Reply), which is not persuasive for the reasons explained above.  Therefore, the second argument regarding the failure of Mortimer et al. and Mouliere 2014 to remedy the deficiencies is not persuasive.  Moreover, and contrary to Applicant’s assertions, Mouliere 2014 teach “more than 80% of ccfDNA fragments in CRC plasma are below 145 bp” which would be 
Regarding the third prior art rejection above, Applicant again argues that Osteras et al. and Patel “fail to teach or suggest selectively enriching a dsDNA sequencing library for fragments less than 150 bp using a second set of primers” (see pg 25, 3rd full ¶ of the 5/28 Reply), which is not persuasive for the reasons explained above.  Therefore, the second argument regarding the failure of Mouliere 2011 to remedy the deficiencies is not persuasive.  Moreover, and contrary to Applicant’s assertions, Mouliere 2011 teach that tumor-derived circulating DNA (ctDNA) can be extracted from plasma and analyzed by Q-PCR and that the ctDNA size range of 60-100 bp corresponds to more than 3/4 of the amount that is 60 to 150 bp in size (see pg 5, Figure 3 (D), left half)” which would be understood by one having ordinary skill in the art at the time of the invention as providing a reason to focus on (i.e. select for) fragments of those size ranges for use in a method obvious in light of Osteras et al. and Patel.  
In light of the foregoing, Applicant’s arguments are not persuasive and the rejections are maintained for the reasons of record.  

Double Patenting - Maintained
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claim 2, and dependent Claims 4-6, 10, 11, 13, 21, and 25, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (as filed 6/5/2020) of copending Application No. 15/942,214 (reference application) in light of Osteras et al. and Patel (as cited above).  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the instant Claims and the copending claims are inconsequential as shown in the following table, which shows the similarities and differences between instant (independent) Claim 2 and copending claim 1 (with underlining to emphasis similarities):  

Row
Claim 2
Comparison 

Copending claim 1
1
A method for preparing an enriched sequencing library, the method
comprising:

Patentably indistinct wording because part (a) of instant Claim 2 recites “a test sample comprising a plurality of double-stranded deoxyribonucleic acid (dsDNA) fragments” (see Row 2 below).  
 
A method for preparing a sequencing library from a test sample comprising a plurality of double-strand DNA fragments, the method comprising: 

2
(a) obtaining a test sample comprising a plurality of double-stranded deoxyribonucleic acid (dsDNA) fragments;


Patentably indistinct wording because “forward” and “reverse strand” in copending 

obtaining a test sample comprising a plurality of double-stranded (dsDNA) fragments, wherein the 
 

(b) preparing an enriched sequencing library from the test sample, wherein preparing the sequencing library comprises:


























(i) ligating double-stranded DNA adapters to both ends of the dsDNA
to generate a plurality of adapter-fragment constructs;

(ii) adding a first set of primers to the adapter-fragment constructs, wherein the first set of primers comprise single-stranded oligonucleotide less than 50 nucleotides in length;

(iii) hybridizing the first set of primers to the adapter-fragment constructs and extending the first set of primers in a first nucleic acid extension reaction using a polymerase to generate a plurality of amplified adapter-fragment constructs;
 






Broader scope of “adapters” in part (b) of instant Claim 2 compared to copending claim 1 is addressed below following this table.


























Patentably indistinct wording.







The feature of “a first set of primers” in instant Claim 2 is patentably indistinct from part (d) of copending claim 1 because “amplifying” therein encompasses the use of the “primers” in instant Claim 2.


Patentably indistinct wording because “amplifying” in copending claim 1 encompasses linear amplification and so encompasses “extension reaction” in instant Claim 2.



(c) ligating the dsDNA adapters to the dsDNA fragments to create a plurality of dsDNA adapter-fragment constructs; and


(d) amplifying the dsDNA adapter-fragment constructs








(iv) enriching the amplified adapter-fragment constructs for adapter fragment constructs derived from dsDNA fragments less than 150 bp in length to generate an enriched sample comprising enriched adapter-fragment constructs;
(v) adding a second set of primers to the enriched sample, wherein the second set of primers comprise single-stranded 
(vi) hybridizing the second set of primers to the enriched adapter fragment constructs and extending the second set of primers in a second nucleic acid extension reaction using a polymerase to generate a sequencing library.






























to generate the enriched sequencing library.



The features of copending claim 1 (as amended 27 August 2021) have been presented above, along with the correspondence of each feature in the copending claim to a feature of instant Claim 2, where the adapters in part (b) of the copending claim are within the scope of the adapters in instant Claim 2 (i.e. Claim 2 encompasses a genus of adapters that includes the species of adapters in the copending clam).  
Copending claim 1 does not teach part (b) second subpart (iii) through (v) of instant Claim 2.
The teachings of Osteras et al. and Patel have been described above with respect to instant Claim 2.  To reiterate, Osteras et al. teach “selecting samples having an enriched fetal DNA fraction. Accordingly, step (iii) may also comprise selecting samples whose DNA size distribution reveals a peak [ ] between 133 and 143 bp” (see e.g. ¶0221), which corresponds to part (b) subpart (iii) as absent from copending claim 1.  Additionally, Patel teach a “Round 1 PCR”, corresponding to part (d) of copending claim 1, and a “Round 2 PCR”, corresponding to 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of copending claim 1 to include the features of part (b) second subpart (iii) through (vi), as taught by Osteras et al. and Patel, with the reasonable expectation of successfully expanding use of the method to “samples having an enriched fetal DNA fraction” as taught by Osteras et al., without surprising or unexpected results.  It would be further obvious to include lengths similar to those of 23-29 nucleotides for the “Round 2” amplification reaction (in a manner like that of Patel) and a length over 50 nucleotides to include at least one barcode (in a manner like that of Patel) without surprising or unexpected results.  
And in the interest of clarity, the method rendered obvious by copending claim 1 in view of Osteras et al. and Patel would include the modified adapters of copending claim 1, and the method rendered obvious is fully within the scope of instant Claim 2, and is thus patentably indistinct therefrom (i.e. the obvious method anticipates instant Claim 2).  
Regarding dependent Claims 4-6, 10, 11, 13, 21, and 25, they (and instant Claim 2) were rejected as obvious over Osteras et al. and Patel as described above in their rejection under 35 U.S.C. 103.  And for those same reasons, it would have been obvious to one having ordinary skill 
In light of the foregoing, instant Claims 2, 4-6, 10, 11, 13, 21, and 25are unpatentable over copending claim 1 of the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl